EXHIBIT 10.23

FORM OF AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL RETIREMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE SUPPLEMENTAL RETIREMENT AGREEMENT is
effective as of the 31st day of December, 2012 (the “Effective Date”) by and
between Visant Holding Corp., a Delaware corporation (“Visant”), and
                     (hereinafter “Employee”).

WHEREAS, Employee was employed by and appointed an Executive Officer (as defined
below) of Employer (as defined below) effective                     , and
Employee continues to be such an Executive Officer;

WHEREAS, Employee and [Visant][Jostens, Inc., an Employer and wholly owned
subsidiary of Visant (“Jostens”),] entered into an Executive Supplemental
Retirement Agreement effective as of                      (the “Original
Agreement”);

WHEREAS, such Original Agreement was previously amended and restated to reflect
certain technical requirements of Code section 409A on December 10, 2008;

WHEREAS, the Original Agreement is being further amended to reflect
modifications to the calculation of the payments due hereunder in connection
with certain actions being taken by Employer to freeze benefits under Employer’s
tax-qualified defined benefit pension plan, which modifications include
(i) freezing the benefit calculation hereunder and (ii) Employer waiving certain
age and service requirements necessary to earn the benefit due hereunder;

WHEREAS, this Agreement supersedes the Original Agreement and prior amendments
thereto; and

WHEREAS, Employer and Employee intend that this Agreement comply with the
requirements of Code section 409A.

NOW, THEREFORE, it was agreed and continues to be agreed as follows:

1. Definitions. For all purposes of this Agreement, except as otherwise
expressly provided, or unless the context otherwise requires, the terms defined
in this section have the meanings assigned to them and include the plural as
well as the singular. Certain terms defining the parties hereto are defined in
the first paragraph of this instrument.

A. “Base Salary” means the Employee’s annual rate of base salary from Employer
as of December 31, 2012, exclusive of any and all other compensation paid or to
be paid by an Employer including, but not limited to, bonuses, performance
awards, vehicle allowances and financial services, and without regard to any
elective deferral thereof pursuant to any benefit plan maintained by an
Employer.

B. “Code” means the Internal Revenue Code of 1986, as amended (including, when
the context requires, all regulations, interpretations and rulings issued
thereunder).



--------------------------------------------------------------------------------

C. “Employer” means Visant Holding Corp. and all of its direct or indirect
subsidiaries in which it directly or indirectly has at least an eighty percent
(80%) ownership interest, and any other trade or business with whom which Visant
Holding Corp. would be considered a single employer under Code section 414(b) or
414(c), including, without limitation, Jostens Inc.

D. “Executive Officer” means all corporate officers approved by the board of
directors of Visant.

E. “Full-time Employment” means a year during which the Employee has actively
worked for the Employer for at least one thousand (1,000) hours as an Executive
Officer. A year shall be defined as a period of one year beginning on the first
day of employment, or the effective date of the Original Agreement if later, and
on each anniversary of that date.

F. “Named Beneficiary” means the beneficiary or beneficiaries specifically named
and identified on the Employee’s group life insurance policies with Employer. In
the event of multiple life insurance policies, the beneficiary designation(s) on
the policy with the greatest dollar value will govern.

G. “Supplemental Retirement Benefit” means the benefit to be paid as described
and pursuant to the calculations set out in Section 2 herein.

H. “Termination of Employment” means a severance of an Employee’s employment
relationship with all Employers for any reason, other than on account of death
(or for the avoidance of doubt, on account of Total Disability), provided such
termination constitutes a “separation from service” within the meaning of Code
section 409A, and any change in employment that is deemed to constitute a
“separation from service” under Code section 409A.

I. “Time of Service” means the number of years spent by the Employee in
Full-Time Employment beginning on the effective date of the Original Agreement
and ending on (and including) December 31, 2012; provided that no credit will be
allowed for Full-Time Employment or service which occurred prior to Employee’s
attainment of the age of thirty (30).

J. “Total Disability” means total disability as determined under Employer’s
Long-Term Disability Insurance Program, provided the Employee is “disabled”
within the meaning of Code section 409A(a)(2)(C).

2. Supplemental Retirement Benefit. [Upon such date as the Employee has achieved
seven (7) years of Full-time Employment as an Executive Officer (such date, the
“Vesting Date”), the Employee shall be fully vested in the Supplemental
Retirement Benefit as defined herein. Subject to the Employee becoming vested as
provided in the foregoing,] [Effective as of the Effective Date, the Employee
shall be fully vested in the Supplemental Retirement Benefit as defined herein.
Subject to the foregoing,] commencing as of the first day of the calendar month
immediately following the later of (a) the Employee’s Termination of Employment
and (b) the date Employee attains age fifty-five (55), Employer shall pay a
Supplemental Retirement

 

2



--------------------------------------------------------------------------------

Benefit, in equal monthly installments, to the Employee during his or her
remaining lifetime. A monthly payment shall be due to the Employee only if he or
she is living on the payment date. The Supplemental Retirement Benefit to be
paid hereunder shall be equal to one percent (1%) of the Employee’s Base Salary,
multiplied by the Employee’s Time of Service with the Employer. The result of
this calculation shall be divided by twelve (12) to arrive at the monthly
Supplemental Retirement Benefit payment.

3. Survivor Benefit. If [,following the Vesting Date,] the Employee has
experienced a Termination of Employment or a Total Disability before the
Employee’s death, whether or not the payment of the Supplemental Retirement
Benefit has commenced, then upon the Employee’s death, Employer shall pay to the
Employee’s surviving spouse, if any, monthly Supplemental Retirement Benefit
payments equal to fifty percent (50%) of the monthly Supplemental Retirement
Benefit that the Employee was receiving or would have received had the
Employee’s benefit pursuant to Section 2 or Section 5, as applicable, commenced
prior to the Employee’s death. The first payment shall be due as of the later of
(a) the calendar month during which the Employee died and (b) the date as of
which payments would have commenced to the Employee pursuant to Section 2 or
Section 5, as applicable. Payments to the Employee’s surviving spouse shall
cease in the month during which the Employee, if living, would have attained age
80 or the month in which the spouse dies, whichever comes earlier.

For purposes of the survivor benefit to be paid under this Section 3, the only
person eligible for this benefit shall be the then living current spouse of the
Employee. No survivor benefit payments shall be paid under this Section 3 to any
other heirs or beneficiaries of the Employee or to any heirs or beneficiaries of
the Employee’s spouse upon the spouse’s death.

If payments are being paid under this Section 3, no payments are owed by
Employer under any other Section of this Agreement, specifically including but
not limited to Section 4.

4. Pre-retirement Death Benefit. If the Employee dies prior to:

 

  1) his or her Total Disability (and has not recovered from such Total
Disability), or

 

  2) Termination of Employment,

Employer shall pay a pre-retirement death benefit to the Employee’s Named
Beneficiary in a single lump sum amount equal to twice the Employee’s Base
Salary. Such payment shall be made as soon as administratively practical after
Visant receives written notice of the Employee’s death.

If payments are being paid under this Section 4, then no payments are owed by
the Employer under any other Section of this Agreement, specifically including
but not limited to Sections 2 and 3.

5. Total Disability. [If, after the Vesting Date but][As stated in Section 2
above, effective as of the Effective Date, the Employee shall be fully vested in
the Supplemental Retirement Benefit. If,] prior to the Employee’s Termination of
Employment or death, the Employee experiences a Total Disability , the monthly
payments of the Supplemental Retirement

 

3



--------------------------------------------------------------------------------

Benefit hereunder, as calculated under Section 2, shall commence on the later of
(a) the date Employee attains age fifty-five (55) and (b) the date Employee
experiences a Total Disability. Employer shall pay the Supplemental Retirement
Benefit, in equal monthly installments, to the Employee during his or her
remaining lifetime. A monthly payment shall be due to the Employee only if he or
she is living on the payment date.

6. Termination of Employment. [If the Employee experiences a Termination of
Employment prior to the Vesting Date, no benefits whatoever shall be due
Employee under the terms of the Agreement.] If the Employer determines that the
Employee is a “key employee” of a publicly traded corporation within the meaning
of Code section 409A(a)(2)(B)(i), then any distributions to the Employee arising
on account of the Employee’s Termination of Employment shall be suspended for
six months following such Termination of Employment. Any payments that were
otherwise payable during the six-month suspension period referred to in the
preceding sentence, will be paid as soon as administratively practicable, but
not more than 90 days, after the end of such six-month suspension period.

7. Small Benefit. If, at the time benefit payments are scheduled to commence
under this Agreement to the Employee or the Employee’s surviving spouse, the
lump sum present value of such benefit is less than $100,000, then such benefit
will be paid in a single lump sum.

The present value of such benefit will be determined using a reasonable life
expectancy table used under the Jostens Pension Plan D (or any such successor or
replacement plan) and a discount equal to the prime rate in use by the Wells
Fargo Bank, Minneapolis, Minnesota, or any successor organization, at the time
of the Employee’s termination or death. A payment pursuant to this Section 7
shall be in lieu of all other benefits otherwise due or payable under this
Agreement.

8. No Acceleration. Except as provided in Section 7, neither the time nor
schedule of any benefit payment under this Agreement may be accelerated, except
as follows:

A. To the extent the Employer determines it necessary to withhold for the
payment of FICA taxes imposed under Code section 3101, 3121(a) or 3121(v)(2) and
to pay the additional federal income tax under Code section 3401 or the
corresponding withholding provisions of applicable state, local or foreign tax
laws as a result of the payment of the FICA taxes, as permitted under Code
section 409A.

B. Upon a termination of this Agreement, if and only to the extent and at the
time permitted under Code section 409A and only if the Employer agrees to comply
with the requirements of such termination imposed by Code section 409A.

9. Life Insurance Contract. Employer has the right to elect to purchase a life
insurance contract or contracts on the life of the Employee, for the purpose of
providing Employer with cash funds to meet and discharge the payments to be made
by it under this Agreement. In such event, Employer shall at all times be the
sole and absolute owner of any such life insurance contract or contracts and the
sole beneficiary thereof, and shall have the full and unrestricted right to use
or exercise all values, privileges and options available thereunder as it may
desire, without the knowledge or consent of any other person or persons. It is
expressly

 

4



--------------------------------------------------------------------------------

understood and agreed that notwithstanding any of the terms, provisions or
conditions of this Agreement, neither the Employee nor his or her beneficiary,
his or her estate, or any other person, persons, or their executors or
administrators shall have any right, title or interest whatsoever in or to any
such life insurance contract or contracts.

10. Discharge for Cause. Notwithstanding any other provisions of this Agreement
to the contrary, in the event the Employee’s employment is terminated for cause,
he or she shall forfeit all amounts otherwise due or payable to him or her
hereunder. For purposes of this Agreement, “terminated for cause” shall mean a
Termination of Employment on account of the Employee’s poor or unsatisfactory
performance or misconduct, which has or may result in significant injury to the
Employer, its business reputation or financial structure.

11. Noncompete. In consideration for the benefits to be paid to the Employee
hereunder, the Employee agrees that from the date of his or her Termination of
Employment and during the entire term he or she is receiving any payments under
this Agreement he or she will refrain from performing services of any kind, as
an employee or otherwise, whether directly or indirectly, to or for the benefit
of any person, firm or corporation whose business the board of directors of
Visant shall in good faith determine to be competitive with any of the
businesses that the Employer was involved in at the time of the Employee’s
retirement. Notice of such determination shall be mailed to the Employee at his
or her last known mailing address; in the event that the Employee fails to
discontinue such activities, all amounts then remaining unpaid under this
Agreement shall be automatically forfeited, and the Employee agrees that the
Employer shall have no past or future liability to him or her or to any other
person hereunder.

12. Employment at Will.

The Employee hereby acknowledges that he or she is an Employee at will and that
nothing contained herein constitutes any obligation or commitment by the
Employer to continue the Employee in the Employer’s employment.

13. Release. As a condition to qualifying for any of the benefit payments
provided for hereunder, the Employee at his or her Termination of Employment and
prior to receiving any payments under this Agreement, agrees he or she must
execute and not revoke a general release agreement releasing the Employer and
its directors, officers, employees and agents from any and all claims or actions
of any kind he or she may have against it and them arising out of the Employee’s
employment with the Employer. Employee must execute and return the release to
the Employer by the date specified in the release following his Termination of
Employment and not revoke his or her signature within the seven (7) days
thereafter. If Employee does not execute, or executes but revokes, the release,
Employer shall be entitled not to commence, or to cease (if any monthly benefits
have already been paid) paying any further Supplemental Retirement Benefit
payments, and Employee shall have forfeited all rights to any such payments.

14. Additional Considerations.

A. Neither the Employee, his or her beneficiary, nor any other person claiming
through or under him or her shall have any right to commute, encumber, or
dispose of the right to receive payments hereunder, all of which payments and
the right

 

5



--------------------------------------------------------------------------------

thereto are expressly declared to be nonassignable. In the event of any
attempted assignment or other disposition, all benefits hereunder are forfeited
and Employer shall have no further liability to Employee hereunder. This
paragraph shall not, however, restrict a beneficiary’s exercise of a power of
appointment conferred upon such beneficiary by the Employee’s beneficiary
designation.

B. This Agreement shall be binding upon and inure to the benefit of any
successor of Visant, including, but not limited to, any person, firm,
corporation or other business entity which at any time, whether by merger,
purchase, or otherwise acquires all or substantially all of the assets or
business of Visant, and upon the Employee and any other person claiming through
or under the Employee.

C. Visant shall have the discretionary authority and power to make all
determinations as to the rights to benefits under this Agreement. Any decision
by denying a claim by the Employee and any other person claiming through or
under the Employee for benefits under this Agreement shall be stated in writing
and delivered or mailed to the Employee or such other person. Such decision
shall set forth the specific reasons for the denial, written to the best of
Visant’s ability in a manner that may be understood without legal or actuarial
counsel. In addition, Visant shall afford a reasonable opportunity to the
Employee or such other person for a full and fair review of the decision denying
such claim.

D. This Agreement may not be amended, altered or modified, except by a written
instrument signed by the parties hereto, or their respective successors or
assigns, and may not be otherwise terminated except as provided herein.

E. The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with Code section 409A and
Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
this Agreement to the contrary, in the event that Visant determines that any
amounts payable hereunder will be immediately taxable to the Executive under
Code section 409A and related Department of Treasury guidance, Visant may
(a) adopt such amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that
Visant determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement and/or (b) take such other
actions as Visant determines necessary or appropriate to comply with the
requirements of Code section 409A and related Department of Treasury guidance,
including such Department of Treasury guidance and other interpretive materials
as may be issued after the Effective Date.

 

6



--------------------------------------------------------------------------------

[Signature page of Amended and Restated Executive Supplemental Retirement
Agreement]

IN WITNESS WHEREOF, the parties have executed this Agreement in counterparts, in
duplicate, to be effective on the date first written above.

 

EMPLOYEE:       VISANT HOLDING CORP.:

 

    By  

 

[                                     ]     Its  

 

 

7